Exhibit 4.1 THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933. SUBORDINATED CONVERTIBLE PROMISSORY NOTE [] , 2017 For value received, MoviePass Inc., a Delaware corporation (the “ Company ”), promises to pay to Helios and Matheson Analytics Inc., a Delaware corporation (the “ Holder ”), the principal sum of Five Million Dollars ($5,000,000), or such lesser amount as shall then equal the outstanding principal amount hereunder (the “ Principal Amount ”), including $50,000 previously advanced to the Company by the Holder. Interest shall accrue from the date of this Subordinated Convertible Promissory Note (this “ Note ”) on the unpaid Principal Amount at a rate equal to 5.00% per annum, compounded annually and computed on the basis of a 365-day year and the actual number of days elapsed. This Note is being issued to the Holder pursuant to that certain [Second] Amended and Restated Subordinated Convertible Note Purchase Agreement, dated the date hereof, among the Company, the Holder and a Requisite Majority (as defined therein) (the “ Amended Note Purchase Agreement ”), as contemplated by Subsection 1.1(c)(ii)(A) of that certain Securities Purchase Agreement, dated the date hereof, between the Company and the Holder (the “
